DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (JP S61281466 A, machine translation provided in IDS filed on 11/13/2020) in further view by Shikita (US 20150372349 A1) and Tanaka (US 5462820 A).
	Regarding claim 1, Hara discloses a lithium primary battery (Fig. 2) comprising: a battery case (8); an electrode group (1+7+4) received in the battery case (8); and a nonaqueous electrolyte (Page 3 [(b)]), 
	wherein the nonaqueous electrolyte (Page 3 [(b)]) contains a nonaqueous solvent (Page 3 [(b)]), and a solute (electrolyte, Page 3 [(b)]),
	the electrode group (1+7+4) includes a positive electrode (1), a negative electrode (4), and a separator (7) interposed therebetween, the positive electrode (1), the negative electrode (4), and the separator (7) being spirally wound together (Page 2 [0001] Lines 60-63),
	the negative electrode (4) includes foil composed of metal lithium or a lithium alloy (Page 4 [(ad)]), has a shape extending in a longitudinal direction and a short direction (Fig. 1 regarding 4 with shape in longitudinal direction and short direction), and is provided with a long tape (6, insulated band layer) adhered to at least one main surface of the negative electrode along the longitudinal direction thereof (Fig. 1 regarding 6 on 4 on one main surface along the longitudinal direction),
	but Hara does not teach wherein the nonaqueous electrolyte contains a nonaqueous solvent, a solute, and an additive,
	the additive is a lithium salt represented by LiPO2F2 and LiBC2O4F2 (difluoro(oxalate)borate, LiDFOB) which falls within the following claimed formula (1): 
	LixMCyOzFα

	However, Shikita teaches nonaqueous electrolyte for lithium battery, wherein the nonaqueous electrolyte contains a nonaqueous solvent, a solute (electrolyte salt, [0049], [0101]-[0103]), and an additive ( oxoacid salt / oxalic acid / phosphoric acid [0098]-[0099]),
	the additive is an oxoacid salt (oxalic acid / phosphoric acid [0099]).  The additive taught by Shitika can specifically be LiDFOB, which falls within the scope of claim 1 as described above ([0099]).
	Hara and Shikita are analogues in the field of non-aqueous electrolyte batteries because both improve the discharge capacity, thus improving the electrochemical characteristics. 
	Therefore it would have been obvious to one ordinarily skilled in the art before the effective filing date to add the lithium oxalic salt additive of the nonaqueous electrolyte of Shikita to the nonaqueous electrolyte of Hara, in order to improve the electrochemical characteristics of the battery ([0098]-[0099]). 
	Hara teaches a tape of predetermined dimensions, but does not teach the tape includes a resin substrate and an adhesive layer and has a width of 0.5 to 3 mm. 
	However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP §2144.05.
	Thus, it would have been obvious to one of ordinary skill in the art to optimize the predetermined dimensions of the tape of Hara to a tape width of 0.5 to 3 mm, as the device with these dimensions would not perform differently. 
	However, Tanaka teaches tape can be made of a resin substrate and adhesive layer ([0029]), which is also common knowledge to one ordinarily skilled in the art. 
	Hara and Tanaka are analogues in the field of non-aqueous electrolyte batteries because both comprises of lithium negative electrodes. 
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to specify the tape contents of Hara to include a resin substrate and adhesive layer, as Tanaka teaches this is a suitable tape that can be used with electrodes in lithium primary batteries.. 
	Regarding claim 2, modified Hara discloses the lithium primary battery according to claim 1, wherein Shikita teaches the additive includes an oxoacid salt (oxalic acid / phosphoric acid [0099]).
	
	Regarding claim 3, modified Hara discloses the lithium primary battery according to claim 1, wherein Shikita teaches the additive (lithium salt [0098]) includes at least one selected from the group consisting of LiPO2F2 and LiBC2O4F2 ([0099]).
	Regarding claim 4, modified Hara discloses the lithium primary battery according to claim 1, wherein Shikita teaches a total content of the lithium salts having an oxalic acid skeleton is preferably from 0.001 to 10% by mass in the nonaqueous electrolytic solution ([0099]-[0100]), but Shikita does not teaches the content of the additive in the nonaqueous electrolyte is 0.3 M or more. 
	However, the teaching above identifies the content of the additive as results effective.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected  results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.

	Thus, it would have been obvious to one of ordinary skill in the art to optimize the content of the additive in the nonaqueous electrolyte between .01 to 1 mol/L in order to increase an effect for improving the characteristics in the case of using the battery at a high voltage without worsening the cycle property ([0100]).	
Regarding claim 5, modified Hara discloses the lithium primary battery according to claim 1, wherein Tanaka teaches the resin substrate of the tape includes a polyolefin (Col 8, Line 65 – Col 9, Line 5).
	Regarding claim 6, modified Hara discloses the lithium primary battery according to claim 1, wherein Tanaka teaches the adhesive layer of the tape contains at least one selected from the group consisting of a rubber component, a silicone component, and an acrylic resin component (Col 8, Line 65 – Col 9, Line 10). 
	Regarding claim 7, modified Hara discloses the lithium primary battery according to claim 1, but does not teach wherein a rate St/Sn×100 of an area St of the tape to an area Sn of the negative electrode is 0.5% to 4%.
	However, Hara teaches increases to the area of the tape on the negative electrode will increase the mechanical strength, and the area on the negative electrode covered by the tape will remain in an undischarged state.  Thus, modified Hara identifies the rate of the tape to an area of the negative electrode is results effective.  
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to optimize the area to achieve the desired balance of capacity and mechanical strength. See MPEP §2144.05
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (JP S61281466 A, machine translation provided in IDS filed on 11/13/2020) in further view by Shikita (US 20150372349 A1) and Tanaka (US 5462820 A) as applied to claim 1 above, and further in view of Ueda et al. (US 20020192565 A1).
	Regarding claim 8, modified Hara discloses the lithium primary battery according to claim 1, 
wherein Shikita teaches the nonaqueous electrolyte contains at least one solvent (linear ester) having 60% or more by volume relative to a total volume of the nonaqueous electrolytic solution will lower the viscosity of the nonaqueous electrolytic solution ([0065]), but Shikita does not teach the nonaqueous electrolyte contains at least one solvent having a viscosity of 1 mPa·s or less at 25° C.
	 However, Ueda teaches a nonaqueous electrolyte battery wherein the nonaqueous solvent includes linear carbonic acid ester the viscosity of the nonaqueous electrolyte is lowered and enables further improvement in the discharge characteristics ([0045] & [0090]). 
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to optimize the nonaqueous solvent of Shikita and Ueda within routine conditions to a solvent with viscosity of 1 mPa·s or less at 25° C, in order to lower the viscosity of the nonaqueous electrolyte and thus improve the discharge characteristics as taught by Ueda ([0045]).
	Regarding claim 9, modified Hara discloses the lithium primary battery according to claim 8, but does not teach wherein the solvent includes dimethyl ether. 
	However, Shikita teaches the solvent can include ethers, such as diisopropyl ether ([0050] and [0147]). Dimethyl ether is a lesser homolog of diisopropyl ether, see MPEP §2144.09.
	Therefore, one of ordinary skill in the art would have used dimethyl ether in the expectation that it would have behaved similarly to diisopropyl ether. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728            

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728